DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites the second cuff includes reference lines thereon, however the specification does not provide proper antecedent basis for the claimed subject matter regarding “reference lines” (claim 21). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10,12-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the first end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites the limitation "the first end" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites the limitation "the first end" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Claim 19 recites the limitation "the second end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-15 directly depend from claim 12 and are also rejected to for the reasons stated above regarding claim 12. For the purposes of examination, “the first end” it has been interpreted to be a portion of the cannula proximate the inlet of the cannula and the “second end” has been interpreted to be a portion of the cannula proximate an end of the cannula that connects to the pump. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5-6,8-9,11-13,16,18-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0050143 to Nguyen et al. (Nguyen).
In reference to at least claim 1
Nguyen teaches a heart pump cuff which disclose a cannula system (e.g. Figs. 2,7), comprising: a cannula defining an inlet (e.g. inflow cannula 28 is placed within conduits 40 and 46, Figs. 2,7); a flange extending around the cannula (e.g. lips 42, 48 and engagement feature 50 each form a flange extending about the conduits, Figs. 7-8, para. [0068]) ; and a first cuff extending around the cannula (e.g. flexible layer “first cuff” 38, Figs. 2,7), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. flexible layer 38, Fig. 7 covers at least half the exterior of the conduit, Fig. 7, thickness between 0.2-5 mm, dimensions to extend laterally about 1-25 mm from the inlet cannula, para. [0060]).
In reference to at least claim 2
Nguyen discloses wherein the first cuff covers a majority of the exterior surface of the cannula between the flange and the inlet (e.g. flexible layer 38, Fig. 7 covers the exterior of the conduit, thickness between 0.2-5 mm, dimensions to extend laterally about 1-25 mm from the inlet cannula, para. [0060]).
In reference to at least claim 5
Nguyen discloses a second cuff extending around the cannula adjacent the flange (e.g. external flexible layer “second cuff” 44 placed adjacent the flange, Figs. 7-8, para. [0065]).
In reference to at least claim 6
Nguyen discloses wherein the second cuff is located between the flange and the inlet (e.g. external flexible layer 44 located between the flange and the inlet, Figs. 7-8, para. [0065]).
In reference to at least claim 8
Nguyen discloses wherein the flange is located between the first and second cuffs (e.g. lips 42 and 48 are located between the cuffs, Fig. 7-8).
In reference to at least claim 9
Nguyen discloses wherein the first cuff defines a first diameter and the second cuff defines a second diameter greater than the first diameter (e.g. the flexible layers 38 and 44 may have similar diameters or one can be smaller or larger than the other, para. [0066]).
In reference to at least claim 11
Nguyen discloses wherein the first cuff includes a felt core with a plurality of layers of mesh (e.g. flexible layers comprise a felt material or textile material and may comprise PTFE, polyester, silicone, rubber, or other textile or any combination thereof and additionally may be a velour, woven fabric/textile, or other configuration, para. [0010], [0016], [0060]).
In reference to at least claim 12
Nguyen teaches a heart pump cuff which disclose a cannula system (e.g. Figs. 2,7), comprising: a cannula defining an inlet (e.g. inflow cannula 28 is placed within conduits 40 and 46, Figs. 2,7); a first cuff extending around the cannula (e.g. flexible layer “first cuff” 38, Figs. 2,7), the cuff having a proximal end adjacent the inlet (e.g. flexible layer 38, Fig. 7, dimensions to extend laterally about 1-25 mm from the inlet cannula, para. [0060]) and a second cuff extending around the first end of the cannula adjacent a distal end of the first cuff (e.g. external flexible layer “second cuff” 44 placed adjacent a distal end of the first cuff 38, Figs. 7-8, para. [0065]).
In reference to at least claim 13
Nguyen discloses wherein the second cuff defines a second diameter greater than a diameter of the first cuff (e.g. the flexible layers 38 and 44 may have similar diameters or one can be smaller or larger than the other, para. [0066]).
In reference to at least claim 16
Nguyen teaches a heart pump cuff which discloses a cannula system for connecting a pump to a heart (e.g. Fig. 1), comprising: a cylindrical cannula having a first end defining an inlet (e.g. inflow cannula 28, Figs. 2,7, para. [0057]), the cannula configured for connection to a myocardium of a heart such that the first end extends through a myocardium of the heart (e.g. inflow cannula is connected to a myocardium of the heart such that the first end extends through the myocardium, Fig. 8, para. [0057]-[0058]) and the inlet is in fluid communication with a chamber of the heart (e.g. inlet is in fluid communication with a chamber of the heart, drawing blood from the heart into the pump, Fig. 8, para. [0057]-[0058]); a connector extending around the cannula (e.g. cuff 24, Figs. 3-7 or cuff 72, Figs. 13-16), the connector having a first side configured to contact an endocardium of the heart (e.g. cuff 24 includes flexible layer 38, Fig. 7 which includes a thickness between 0.2-5 mm and is dimensioned to extend laterally about 1-25 mm from the inlet cannula, para. [0060], therefore it is inherent that it includes a side that is configured to contact an endocardium. Further cuff 72 includes a flexible layer 82 that is configured to engage with an inner surface of the heart, Figs. 16, para. [0081]), wherein a distance extending from the first side of the connector to the inlet is less than 10 mm (e.g. cuff 24 includes flexible layer 38, Fig. 7 which includes a thickness between 0.2-5 mm and is dimensioned to extend laterally about 1-25 mm from the inlet cannula, para. [0060]. Further cuff 72 includes a flexible layer 82 that is configured to engage with an inner surface of the heart, Figs. 16, para. [0081).
In reference to at least claim 18
Nguyen discloses a first cuff extending around the first end of the cannula (e.g. cuff 24 includes flexible layer “first cuff” 38, Fig. 7 which includes a thickness between 0.2-5 mm and is dimensioned to extend laterally about 1-25 mm from the inlet cannula, para. [0060]).
In reference to at least claim 19
Nguyen discloses a second cuff extending around the first end of the cannula adjacent the second end of the cannula at a distal end of the first cuff (e.g. external flexible layer 44 placed adjacent a distal end of the first cuff 38, Figs. 7-8, para. [0065]), wherein the connector includes a flange extending around the cannula (e.g. lips 42, 48 and engagement feature 50 each form a flange extending about the conduits, Figs. 7-8, para. [0068]), and wherein the second cuff and the flange are configured to contact an epicardium of the heart (e.g. attached to heart tissue using sutures, para. [0071], alternative embodiment where the heart tissue may be sandwiched between the cuffs, Fig. 13-16, para. [0081]).
In reference to at least claim 20
Nguyen discloses wherein the distance extending from the first side of the connector to the inlet is less than 8 mm (e.g. cuff 24 includes flexible layer 38, Fig. 7 which includes a thickness between 0.2-5 mm and is dimensioned to extend laterally about 1-25 mm from the inlet cannula, para. [0060]. Further cuff 72 includes a flexible layer 82 that is configured to engage with an inner surface of the heart, Figs. 16, para. [0081).
In reference to at least claim 22
Nguyen teaches a heart pump cuff which disclose a cannula attachment system (e.g. Figs. 2,7), comprising: a first cuff having a proximal end and a distal end (e.g. flexible layer “first cuff” 38, Figs. 2,7), the proximal end configured to be sutured to a myocardium of a heart (e.g. sutured to a surface of the heart, Figs. 8, para. [0014], [0070]), the first cuff defining a first central opening (e.g. flexible layer “first cuff” 38 includes a central opening, Figs. 7-8), a second cuff adjacent the distal end of the first cuff (e.g. external flexible layer “second cuff” 44 placed adjacent flexible layer 38, Figs. 7-8, para. [0065]), the second cuff defining a second central opening (e.g. flexible layer “second cuff” 44 includes a central opening, Figs. 7-8), wherein the first central opening of the first cuff and the second central opening of the second cuff are configured to receive a cannula such that an inlet of the cannula is adjacent the proximal end of the first cuff (e.g. inflow cannula 28 is received within the openings within the flexible layers, Figs. 7-8).
In reference to at least claim 23
Nguyen discloses wherein the first and second central openings are coaxial (e.g. the openings with the flexible layers are coaxial, Figs. 7-8).
In reference to at least claim 24
Nguyen discloses wherein the first and second cuffs are configured to receive sutures that extend through the myocardium (e.g. sutures are applied through the flexible layers into the heart tissue, para. [0014], [0070]-[0071]).

Claim(s) 1-2, 5-6,8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012213517 to Hideo et al. (Hideo) (cited by applicant). 
*An English translation of JP 2012213517 has been provided with this office action. 
In reference to at least claim 1
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a flange extending around the cannula (e.g. a flange portion 22, Figs. 2-3,6-7 and 9) ; and a first cuff extending around the cannula (e.g. joint portion “first cuff” 24, Figs. 2-3,6-7 and 9), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). 
In reference to at least claim 2
Hideo discloses wherein the first cuff covers a majority of the exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]).
In reference to at least claim 5
Hideo discloses a second cuff extending around the cannula adjacent the flange (e.g. cuff  “second cuff” 26 extends around the tube main body adjacent the flange, Figs. 2-3,6-7 and 9). 
In reference to at least claim 6
Hideo discloses wherein the second cuff is located between the flange and the inlet (e.g. an alternative embodiment includes a cuff “second cuff” 126 is located between the flange and the inlet, Fig. 11, para. [0050]-[0051])
In reference to at least claim 8
Hideo discloses wherein the flange is located between the first and second cuffs (e.g. cuff  “second cuff” 26 extends around the tube main body between the joint portion 26 and flange portion 22, Figs. 2-3,6-7 and 9).
In reference to at least claim 12
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system for connecting a pump to a heart (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a first cuff extending around the cannula, the first cuff having approximal end adjacent the inlet (e.g. joint portion “first cuff” 24 includes an end adjacent inlet of the tube main body, Figs. 2-3,6-7 and 9), a second cuff extending around the first end of the cannula adjacent a distal end of the first cuff (e.g. cuff  “second cuff” 26 extends around the tube main body adjacent a distal end of the joint portion 24, Figs. 2-3,6-7 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012213517 to Hideo et al. (Hideo). 
In reference to at least claim 3-4
Hideo teaches a system according to claim 1 but does not explicitly teach the cannula being configured to extend into a chamber of a heart not more than 5 mm beyond an endocardium or not more than 0.5 mm beyond an endocardium. Hideo discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium  including modifying the system of Hideo to include the cannula being configured to extend into a chamber of a heart not more than 5 mm beyond an endocardium of the heart or the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation. 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen).
In reference to at least claim 7 and 14
Nguyen teaches a system according to claims 5 and 12 but does not explicitly teach the second cuff being integrally formed with the first cuff. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the second cuff integrally formed with the first cuff, since it has been held that forming one piece of an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04 (V). 

Claim(s) 10, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of US 2011/0118766 to Reichenbach et al. (Reichenbach).
In reference to at least claim 10 and 15
Nguyen teaches a system according to claims 1 and 12 but does not explicitly teach the first end defines a groove
 extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove.
Reichenbach teaches an attachment system, device and method which discloses a cannula system that includes an attachment ring that includes a cuff (e.g. 35, Figs. 4a-4b) that is placed within a groove extending around a cannula (e.g. groove between band 32 and 33, Figs. 4a-4b) in which the cuff is attached to or pressure fitted between the bands (e.g. para. [0125]-[0127]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include the first end defines a groove extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove as taught by Reichenbach in order to yield the predictable result of providing further securement between the cannula and the cuff to reduce any potential disconnect between the cuff and cannula.  
In reference to at least claim 21
Nguyen teaches a system according to claim 5 but does not explicitly teach the second cuff including reference lines.
Reichenbach teaches an attachment system, device and method which discloses a cannula system that includes an attachment ring that includes a cuff (e.g. 35, Figs. 4a-4b) that is placed within a groove extending around a cannula (e.g. groove between band 32 and 33, Figs. 4a-4b) in which the cuff is attached to or pressure fitted between the bands (e.g. para. [0125]-[0127]). Reichenbach further discloses the use of indentations (e.g. 203, Fig. 4a) and/or visual indicators such as markings for aid in aligning the attachment system with the tool used to place the system within heart (e.g. Figs. 46c, 52a, para. [0267], [0296], [0298], [0311]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Nguyen to include some form of markings or indications, i.e. reference lines, as taught by Reichenbach in order to yield the predictable result of providing indication of an orientation of the cuff to aid in determining proper orientation or alignment of the cuff  for proper placement of the cuff within the heart tissue. 

Claim(s) 17 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of JP 2012213517 to Hideo et al. (Hideo). 
In reference to at least claim 17
Nguyen teaches a system according to claim 16 but does not explicitly teach the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium. 
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a flange extending around the cannula (e.g. a flange portion 22, Figs. 2-3,6-7 and 9) ; and a first cuff extending around the cannula (e.g. joint portion “first cuff” 24, Figs. 2-3,6-7 and 9), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium  including modifying the system of Nguyen to include the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart or the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 
In reference to at least claim 26
Nguyen teaches a heart pump cuff which disclose creating an opening through a myocardium of the heart (e.g. opening with myocardium of the heart 25, Figs. 2, 6, 12, 16), suturing a first cuff  (e.g. flexible layer “first cuff” 80, Figs. 13-16) to the heart such that the first cuff contacts the myocardium (e.g. sutures extend from flexible layer 78 through the heart tissue and flexible layer 80, para. [0082]); suturing a second cuff (e.g. flexible layer “second cuff” 78, Figs. 13-16, sutures extend through flexible layer 78, para. [0082]) that is adjacent a distal end of the first cuff to the heart (e.g. flexible layer 78 is adjacent flexible layer 80, Figs. 13-16) such that the second cuff contacts an epicardium of the heart (e.g. heart tissue sandwiched between flexible layer 82 and flexible layer 78, para. [0081], therefore it is inherent that flexible 78 contacts an epicardium); wherein the first and second cuffs define respective first and second openings (e.g. the openings with the flexible layers are coaxial, Figs. 7-8). Nguyen does not explicitly teach the cannula being configured to extend into a chamber of a heart not more than 5 mm beyond an endocardium. 
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a flange extending around the cannula (e.g. a flange portion 22, Figs. 2-3,6-7 and 9) ; and a first cuff extending around the cannula (e.g. joint portion “first cuff” 24, Figs. 2-3,6-7 and 9), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium  including modifying the system of Nguyen to include the cannula being configured to extend into a chamber of a heart not more than 5 mm beyond an endocardium of the heart or the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 
In reference to at least claim 27
Nguyen modified by Hideo teaches a method according to claim 26. Hideo further discloses wherein creating the opening includes creating a wedge cut around an apex of the opening (e.g. puncher H3 provides a wedge cut around the opening, Figs. 10, 12).
In reference to at least claim 28
Nguyen modified by Hideo teaches a method according to claim 26. Nguyen further discloses wherein suturing the first cuff and suturing the second cuff includes threading a suture through the first and second cuffs in one stitch (e.g. one or more sutures are applied through the flexible layers into the heart tissue, Figs. 6, 8,16, para. [0014], [0070]-[0071], [0082]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of US 2015/0273124 to Callaway et al. (Callaway). 
In reference to at least claim 25
Nguyen teaches a system according to claim 24 but does not explicitly teach a plurality of pledgets configured to abut an epicardium of the heart and to receive the sutures that extend through the myocardium and the first second cuffs. It was well known within the art before the effective filing date of the invention to provide a plurality of pledgets configured to abut an epicardium of the heart and to receive sutures for attaching a cuff anchoring a cannula system in place as evidence by Callaway (e.g. Figs. 60-61, para. [0043], [0045], [0046], [0361]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include a plurality of pledgets configured to abut an epicardium of the heart and to receive the sutures that extend through the myocardium and the first second cuffs in order to provide additional support for securing the cuffs to the heart tissue while minimizing bleeding at suture holes and the likelihood of cutting of the heart tissue with the sutures.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0104331 to Dye et al. which teaches a cannula apparatus and ventricular assist systems using the cannula. US 2012/0059398 to Pate et al. which teaches a magnetic ventricular connector. US 2011/0160850 to Bourque which teaches a blood pump system with mounting cuff. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792